[AURIGA LABS HEADER]

September 25, 2006

Mr. Steve Glover
108 Dockside Circle
Weston, Florida 33327

Dear Steve:

        It is with great pleasure that I welcome you (“You” or “Director”) to
the Board of Directors (“Board”) of Auriga Laboratories, Inc. (“Auriga” or the
“Company”) effective November 1, 2006. This letter agreement contains the terms
and conditions of your directorship.

        1.        Term.

            (a)        This Agreement shall continue for a period of one (1)
year from the Effective Date and shall continue thereafter for as long as
Director is elected to the Board of Directors of Company.

            (b)        Notwithstanding the foregoing and provided that Director
has not resigned, Company agrees to use its best efforts to re-elect Director to
the Board.

        2.        Position and Responsibilities.

            (a)        Position. Company hereby retains Director to serve as a
member of the Board of Directors and as a member of the Board’s Audit and
Compensation Committees. Director shall perform such duties and responsibilities
as are normally related to such positions in accordance with Company’s bylaws,
the Audit and Compensation Committees’ charters and applicable law, including
those services described on Exhibit A (the “Services”), and Director hereby
agrees to use his best efforts to provide the Services. Director shall not allow
any other person or entity to perform any of the Services for or instead of
Director. Director shall comply with the statutes, rules, regulations and orders
of any governmental or quasi-governmental authority, which are applicable to the
performance of the Services, and Company’s rules, regulations, and practices as
they may from time-to-time be adopted or modified.

            (b)        Other Activities. Director may be employed by another
company, may serve on other Boards of Directors or Advisory Boards, and may
engage in any other business activity (whether or not pursued for pecuniary
advantage), as long as such outside activities do not violate Director’s
obligations under this Agreement or Director’s fiduciary obligations to the
shareholders. Director represents that, to the best of his knowledge, Director
has no outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, and Director agrees to use his best efforts to
avoid or minimize any such conflict and agrees not to enter into any agreement
or obligation that could create such a conflict, without the approval of the
Chief Executive Officer or a majority of the Board of Directors. If, at any
time, Director is required to make any disclosure or take any action that may
conflict with any of the provisions of this Agreement, Director will promptly
notify the Chief Executive Officer or the Board of such obligation, prior to
making such disclosure or taking such action.

--------------------------------------------------------------------------------

            (c)        No Conflict. Director will not engage in any activity
that creates an actual conflict of interest with Company, regardless of whether
such activity is prohibited by Company’s conflict of interest guidelines or this
Agreement, and Director agrees to notify the Board of Directors before engaging
in any activity that creates a potential conflict of interest with Company.
Specifically, Director shall not engage in any activity that is in direct
competition with the Company or serve in any capacity (including, but not
limited to, as an employee, consultant, advisor or director) in any company or
entity that competes directly with the Company, as reasonably determined by a
majority of the Board.

        3.        Compensation and Benefits.

            (a)        Director’s Fee. In consideration of the services to be
rendered under this Agreement, Company shall pay Director a fee at the rate of
Two Thousand Five Hundred Dollars ($2,500) per month, which shall be paid in
accordance with Company’s regularly established practices regarding the payment
of Directors’ fees.

            (b)        Equity. During the term of this Agreement, You may be
granted equity rights, as determined by Company’s Compensation Committee or the
Board, in its sole discretion.

            (c)        Expenses. The Company shall reimburse Director for all
reasonable business expenses incurred in the performance of his duties hereunder
in accordance with Company’s expense reimbursement guidelines.

            (d)        Indemnification. Company will indemnify and defend
Director against any liability incurred in the performance of the Services to
the fullest extent authorized in Company’s Certificate of Incorporation, as
amended, bylaws, as amended, and applicable law, as described in the
indemnification agreement attached hereto as Exhibit B. Company is in the
process of purchasing Director’s and Officer’s liability insurance, and Director
shall be entitled to the protection of any insurance policies the Company
maintains for the benefit of its Directors and Officers against all costs,
charges and expenses in connection with any action, suit or proceeding to which
he may be made a party by reason of his affiliation with Company, its
subsidiaries, or affiliates.

            (e)        Records. Director shall have reasonable access to books
and records of Company, as necessary to enable Director to fulfill his
obligations as a Director of Company.

        4.        Termination.

            (a)        Right to Terminate. At any time, Director may be removed
as a Director as provided in Company’s Certificate of Incorporation, as amended,
bylaws, as amended, and applicable law. Director may resign his directorship as
provided in Company’s Certificate of Incorporation, as amended, bylaws, as
amended, and in accordance with applicable law. Notwithstanding anything to the
contrary contained in or arising from this Agreement or any statements,
policies, or practices of Company, neither Director nor Company shall be
required to provide any advance notice or any reason or cause for termination of
Director, except as provided in Company’s Certificate of Incorporation, as
amended, Company’s bylaws, as amended, and applicable law.

--------------------------------------------------------------------------------

            (b)        Effect of Termination as Director. Upon a termination of
Director’s status as a Director, this Agreement will terminate; Company shall
pay to Director all compensation and benefits to which Director is entitled up
through the date of termination. Thereafter, all of Company’s obligations under
this Agreement shall cease.

        5.        Nondisclosure Obligations. Director shall maintain in
confidence and shall not, directly or indirectly, disclose or use, either during
or after the term of this Agreement, any Proprietary Information (as defined
below), confidential information, or trade secrets belonging to Company, whether
or not it is in written or permanent form, except to the extent necessary to
perform the Services, as required by a lawful government order or subpoena, or
as authorized in writing by Company. These nondisclosure obligations also apply
to Proprietary Information belonging to customers and suppliers of Company, and
other third parties, learned by Director as a result of performing the Services.
“Proprietary Information” means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director’s general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.

        6.        This letter, and the attachments hereto, set forth the entire
agreement between you and the Company regarding the terms of your directorship
with the Company. Any modification to this agreement shall be in writing, signed
by you and a duly authorized officer of the Company or a member of the Board.
This agreement shall be construed and interpreted in accordance with the laws of
the state of Delaware.

Welcome to Auriga Laboratories, Inc.!

Sincerely,

/s/ Philip S. Pesin
Philip S. Pesin
Chairman & Chief Executive Officer

Accepted by: /s/ Steve Glover Date: October 9, 2006 Steve Glover 108 Dockside
Circle Weston, Florida 33327

--------------------------------------------------------------------------------


EXHIBIT A


DESCRIPTION OF SERVICES

Responsibilities as Director. Director shall have all responsibilities of a
Director of the Company imposed by Delaware or applicable law, the Certificate
of Incorporation, as amended, and Bylaws, as amended, of the Company. These
responsibilities shall include, but shall not be limited to, the following:

  1. Attendance. Use best efforts to attend scheduled meetings of Company’s
Board of Directors


  2. Act as a Fiduciary. Represent the shareholders and the interests of Company
as a fiduciary; and


  3. Participation. Participate as a full voting member of Company’s Board of
Directors in setting overall objectives, approving plans and programs of
operation, formulating general policies, offering advice and counsel, serving on
Board Committees, and reviewing management performance.


--------------------------------------------------------------------------------


EXHIBIT B


INDEMNIFICATION AGREEMENT